           Case 2:19-cv-05626-SPL Document 23 Filed 03/18/20 Page 1 of 3



1    COPPERSMITH BROCKELMAN PLC
     Marvin C. Ruth (024220)
2    mruth@cblawyers.com
     2800 North Central Avenue, Suite 1900
3    Phoenix, Arizona 85004
     Telephone: (602) 224-0999
4    Facsimile: (602) 224-6020
5    BLANK ROME LLP
     Ana Tagvoryan (SBN 246536) (Appearing Pro Hac Vice)
6    atagvoryan@blankrome.com
     Neeru Jindal (SBN 235082) (Appearing Pro Hac Vice)
7    njindal@blankrome.com
     2029 Century Park East | 6th Floor
8    Los Angeles, CA 90067
     Telephone: (424) 239-3400
9    Facsimile: (424) 239-3434
10   Attorneys for Defendant,
     AMERICAN ADVISORS GROUP
11   (erroneously sued as American Advisor Group, Inc.)
12
                                 UNITED STATES DISTRICT COURT
13
                                      DISTRICT OF ARIZONA
14

15
     Deborah Schick, individually and on behalf     Case No. 2:19-cv-05626-SPL
     of all others similarly situated,
16                                 Plaintiffs,      NOTICE OF SETTLEMENT
17           vs.
18   American Advisor Group, Inc., a California
19
     corporation,

20
                                   Defendant.

21

22

23

24

25

26

27

28
     147217.00614/122883001v.1
                                        NOTICE OF SETTLEMENT
           Case 2:19-cv-05626-SPL Document 23 Filed 03/18/20 Page 2 of 3



1
             Plaintiff Deborah Schick and Defendant American Advisors Group, by and
2
     through their undersigned counsel, hereby notify the Court that they have resolved all
3
     of the pending individual claims asserted by Plaintiff in the above-referenced matter.
4
     The parties will file a Stipulation of Dismissal with prejudice once the Settlement
5
     Agreement and Release is fully executed and performed. Accordingly, the parties
6
     respectfully request that the Court stay all pending deadlines, and remove this action
7
     from the Court’s active docket.
8

9
     DATED: March 17, 2020              BLANK ROME LLP
10
                                                     /s/ Ana Tagvoryan
11                                      By: Ana Tagvoryan
                                            Neeru Jindal
12                                          Attorneys for Defendant,
                                            AMERICAN ADVISORS GROUP
13                                          (erroneously sued as American Advisor
                                            Group, Inc.)
14

15   DATED: March 17, 2020              WOODROW & PELUSO
16                                                /s/ Patrick Peluso
                                        By: Patrick Peluso
17                                          Attorneys for Plaintiff,
                                            DEBORAH SCHICK
18
                                        ** Consent to e-signature received via email
19                                      on March 17, 2020
20

21

22

23

24

25

26

27

28

     147217.00614/122883001v.1                 1
                                    NOTICE OF SETTLEMENT
           Case 2:19-cv-05626-SPL Document 23 Filed 03/18/20 Page 3 of 3




1

2                                CERTIFICATE OF SERVICE
3            I hereby certify that on March 18, 2020, I electronically transmitted the attached
4    document to the Clerk’s Office using the CM/ECF System for filing and transmittal of
5    a Notice of Electronic Filing to all CM/ECF registrants.
6

7

8
                                                          /s/ Dia S. Alessi
                                                          DIA S. ALESSI
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     147217.00614/122883001v.1                 2
                                     NOTICE OF SETTLEMENT
